DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 Dec 2020 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 7, and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2005/0092135, hereinafter Chen ‘135, previously cited).
Regarding claim 1, Chen ‘135 discloses a reversing mechanism for a ratchet tool including a ratchet head (10) having a housing (11), a cavity (12) defined within the housing and being delineated by an internal wall of the housing (fig 2), an opening (13) defined within the housing, a pawl mechanism including a pawl (20) having a post (23, 27) and a gear (40) disposed within the opening (note that the elements of the ratchet tool, head, housing and pawl mechanism are not positively recited as a part of the reversing mechanism), the reversing mechanism comprising: a reversing lever including an upper portion (31) having a lever actuator (hump on element 32) and a body (33) extending opposite the lever actuator (extending downward); and a lower portion (36) operably coupled to the upper portion, wherein the body is disposed between the internal wall of the housing and the lower portion (fig 3, annotated below).
Regarding claims 4-5, Chen ‘135 further discloses the body includes an indent (35) and further comprising a ball (18) and bias member (17), wherein the bias member biases the ball into engagement with the detent ([0028]); wherein the lower portion includes an extension (38) that inserts into the upper portion to couple the lower and upper portions ([0028]).
Regarding claim 7, Chen ‘135 discloses a reversing mechanism for a ratchet tool having a ratchet head (10) including a housing (11), a cavity (12) defined within the housing and being delineated by an internal wall of the housing (fig 2), an opening (13) defined within the housing, a pawl mechanism including a pawl (20) and engaging a gear (40) disposed within the opening (note that the elements of the ratchet tool, head, housing and pawl mechanism are not positively recited as a part of the reversing mechanism), the reversing mechanism comprising: a reversing lever (31) including an upper portion including a lever actuator (hump on element 32) 
Regarding claims 10-12, Chen ‘135 further discloses the body includes an indent (35) and further comprising a ball (18) and bias member (17), wherein the bias member biases the ball into engagement with the indent to provide a tactile indication ([0028]); wherein the lower portion includes an extension (38) that inserts into the upper portion to couple the lower and upper portions ([0028]); wherein the lower portion includes a hook (37, 68) and the pawl includes a post (23, 27) wherein the hook engages the post to engage the pawl against the gear (fig 5; [0029]).
Regarding claim 13, Chen ‘135 further discloses the lower portion includes a hook (37, 68) adapted to engage the post (23, 27) upon rotation of the lever actuator to engage the pawl against the gear (fig 5; [0029]). 

    PNG
    media_image1.png
    624
    834
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘135 as applied to claims 1 and 7 above, and further in view of Chen (US 2005/0092136, hereinafter Chen ‘136, previously cited).
Regarding claims 2 and 3, Chen ‘135 teaches all the limitations of claim 1 as described above. Chen ‘135 does not teach a ring that cooperatively couples the upper and lower portions, the upper portion including a groove that receives the ring. Chen ‘136 teaches a reversing mechanism including a ring (56) that cooperatively couples upper and lower portions ([0023]; fig 3; upper and lower portions cooperatively coupled to the head by the ring); wherein the upper portion includes a groove (53) that receives the ring to cooperatively couple the upper and lower portions ([0023]). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I B). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to substitute the coupling pin of Chen ‘135 with the coupling ring and groove of Chen ‘136 in order to achieve the predictable result of firmly attaching the upper and lower portions within the head as taught by Chen ‘136 ([0023]). 
Regarding claims 8 and 9, Chen ‘135 teaches all the limitations of claim 7 as described above. Chen ‘135 does not teach a ring that cooperatively couples the upper and lower portions, the upper portion including a groove that receives the ring. Chen ‘136 teaches a reversing mechanism including a ring (56) that cooperatively couples upper and lower portions ([0023]; fig 3; upper and lower portions cooperatively coupled to the head by the ring); wherein the upper portion includes a groove (53) that receives the ring to cooperatively couple the upper and lower portions ([0023]). It is obvious to substitute one known element for another to obtain predictable results (MPEP 2143 I B). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to substitute the coupling pin of Chen ‘135 with the coupling ring and groove of Chen ‘136 in order to achieve .
Response to Arguments
Applicant's arguments filed 10 Dec 2020 have been fully considered but they are not persuasive. Applicant argues that Chen ‘135 does not teach the body disposed between the internal wall of the housing and lower portion. Examiner respectfully disagrees. As described in the rejection and depicted in the annotated figure above, Chen discloses this limitation. While a part of the lower portion may abut the housing, as shown in the annotated figure above, the body is between a part of the lower portion and the internal wall of the housing, as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723